DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Receipt is acknowledged of amendment filed 08/12/2021. An action on the merits is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23-24, 34, and 36-37 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fleischmann (US 5,545,193).
Regarding claim 21, Fleischmann discloses a tissue treatment assembly, comprising: an elongate flexible energy delivery device extending along a longitudinal 
Regarding claims 23 and 36, Fleischmann discloses the tissue treatment assembly of claim 21 wherein at least one of the plurality of conductors of the circuit assembly is coupled to an electrode (206 can act as an electrode, also not shown is winding 224 connected to emit ablating energy).  
Regarding claims 24 and 37, Fleischmann discloses the tissue treatment assembly of claim 23 wherein the electrode is configured for direct contact with fluid or tissue in an environment external to the elongate flexible energy delivery device (view figure 20 for usage of the device which includes direct contact with tissue, although the embodiment of the device is different the application of the device would be for the same targeted treatment area).  
Regarding claim 34, Fleischmann discloses a method of treating tissue, comprising: directing an elongate flexible energy delivery device within a body lumen (view figure 20), the elongate flexible energy delivery device extending along a longitudinal axis and terminating at a distal opening (view figures 47-48 and 53, with the energy delivery device being defined as the entire device not just the distal extension portion), the elongate flexible energy delivery device including a catheter with a lumen extending along the longitudinal axis (the catheter is being defined as the entire device not just the distal extension portion which encompasses both the outer sheath 178, 266 and end 224 and 222),  and conducting energy through a circuit assembly including a plurality of conductors wrapped in a spiral configuration around the catheter(column 29, line 50-column 30, line 4 and column 30, lines 25-58 discuss the use of a spiral configuration wrapped around the device while Fleishmann does disclose that the spiral configuration is around the core, the current claim language does not require the energy delivery device to be internal to the catheter and therefore having the entire device defined as the catheter allows for the spiral configuration to be formed around a portion of the catheter). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,894,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier. 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, . 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 25-33 and 38-42 (claims 26-33 and 39-42 are objected due to their dependency on claims 25 and 38 and are not separately allowable) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the tissue treatment assembly as claimed. The prior art fails to disclose the specific arrangement of the circuit assembly including a plurality of conductors wrapped in a spiral configuration further comprising a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier.   The prior art fails to disclose this relationship between the elements as claimed.
.

Response to Arguments
	The objection to the specification has been withdrawn with the filed amendment to the specification dated 08/12/2021 correcting the outstanding issues.
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to include an additional catheter with a lumen. The applicant has argued that the device of Fleishmann has the spiral configuration of conductors wrapped around a core rather than a catheter as claimed. The examiner, as discussed above, has interpreted the device of Fleishmann to have the catheter defined as the entire device including the proximal end with external portion as shown in 178 with internal lumen 226 and also including the energy delivery distal end 224. The claim language does not require that the energy delivery device with internal or external of the catheter just that both the energy delivery device and the catheter extend along a longitudinal axis which the device of Fleischmann does. By defining the catheter as the overall device including the energy delivery device distal end the spiral configuration does occur around the catheter. Fleischmann still anticipates the claimed assembly and method.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794